EXHIBIT 10.33


Elizabeth Arden, Inc.
2400 S.W. 145th Avenue
Miramar, Florida 33027









Re: [_______________] Award of Service-Based Restricted Stock Units





Dear Director Name

::





         

Elizabeth Arden, Inc. (the "Company") is pleased to make the following award to
you as described below:





 

1.

Pursuant to the provisions of the Elizabeth Arden, Inc. 2014 Non-Employee
Director Stock Award Plan, as the same may be amended, modified and supplemented
(the "Plan"), the Company hereby grants to you as of [________] (the "Award
Date"), subject to the terms and conditions of the Plan and those terms and
conditions set forth herein, an award of [_______] restricted stock units (the
"RSUs"). Each RSU awarded to you hereunder represents the right to receive one
share of the Company's common stock, par value $.01 per share (each a "Share"),
upon the vesting thereof and subject to the terms and conditions set forth in
this agreement (the "Agreement").







 

2.

RSU Account

. RSUs granted to you shall be credited to a notional account (the "Account")
established and maintained for you by the Company. Your Account shall be the
record of RSUs granted to you hereunder, is solely for accounting purposes and
shall not require a segregation of any Company assets.







 

3.

Vesting Terms and Conditions

. It is understood and agreed that the award evidenced by this agreement (the
"Agreement") is subject to the following terms and conditions:







   

(a)

Subject to the provisions of the Plan, the RSUs granted to you hereby will vest
and become payable on [________] if you have continued to serve as a Director
until that date.









   

(b)

Subject to Section 3(c) hereof,









     

(i)

if your directorship terminates for any reason other than death, permanent and
total disability (as defined in Section 22(e)(3) of the Code) or retirement from
Board service in good standing after age 70, all RSUs which have not vested as
provided for in Section 3(a) will be forfeited, and all your rights, or the
rights of your heirs in and to such RSUs, and any Shares underlying such RSUs
will terminate, unless the Committee determines otherwise in its sole and
absolute discretion;











     

(ii)

upon your death or permanent and total disability (as defined in Section
22(e)(3) of the Code) prior to age 70, the RSUs will vest with respect to a
number of RSUs equal to the product of (x) a fraction, the numerator of which is
the number of completed months elapsed from [________] to the date of death or
total disability, as the case may be, and the denominator of which is thirty six
(36) and (y) the aggregate number of RSUs granted hereby. As to any RSUs then
remaining, all such RSUs shall be forfeited to the Company; and











     

(iii)

if your directorship terminates by reason of your death, permanent and total
disability or retirement from Board service in good standing after age 70, the
RSUs shall immediately vest in full.









   

(c)

Notwithstanding the foregoing provisions of this Section 3, if there is a Change
in Control (as defined in the Plan) of the Company, all RSUs shall vest in
accordance with the provisions of the Plan.









   

(d)

Subject to the provisions of Sections 4 and 5 hereof, upon the vesting of RSUs
in accordance with the terms and conditions of this Agreement, you shall become
entitled to receive a stock certificate evidencing the number of Shares
corresponding to the number of RSUs that have vested, or to have such
corresponding number of Shares delivered electronically to your broker. Payment
of Shares issuable upon the vesting of any RSUs shall be made as soon as
practicable after the RSUs have vested, but in no event later than March 15th of
the calendar year after the year in which the RSUs vest.









- 1 -



 

4.

No Rights of Stock Ownership

. This award of RSUs does not entitle you to any interest in or to any voting or
other rights normally attributable to Share ownership.









 

5.

Compliance with Securities Laws and Listing Requirements

. The issuance or delivery of any Shares upon the vesting of RSUs granted
hereunder may be postponed by the Committee for such period as may be required
to comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any applicable national securities
exchange, and any applicable requirements under any other law, rule or
regulation applicable to the issuance or delivery of such Shares, and the
Company shall not be obligated to deliver any such Shares to you if delivery
thereof would constitute a violation of any provision of any law or of any
regulation of any applicable governmental authority or any applicable national
securities exchange.









 

6.

Administration by Committee

. The Plan and this Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on you.









 

7.

No Restriction on Rights of Company

. Nothing in the Plan or this Agreement will restrict or limit in any way the
right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.









 

8.

Power of Attorney

. You hereby irrevocably appoint the Company and each of its officers, employees
and agents as your true and lawful attorneys with power to take such other
action as the Committee deems necessary or desirable to effectuate the terms of
this Agreement. This power, being coupled with an interest, is irrevocable. You
agree to execute such other documents as may be reasonably requested from time
to time by the Committee to effectuate the terms of this Agreement.









 

9.

Discretionary Nature and Acceptance of Award

.









   

(a)

The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the
Committee at any time, unless otherwise provided in the Plan and this Agreement.









   

(b)

The award of RSUs is voluntary and occasional, and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been awarded repeatedly in the past.









   

(c)

All decisions with respect to future awards, if any, will be at the sole
discretion of the Committee.









   

(d)

Your participation in the Plan is voluntary.









   

(e)

The future value of the underlying Shares is unknown and cannot be predicted
with certainty.









   

(f)

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares.









- 2 -



 

10.

Entire Agreement; Governing Law; Conflicts

.  This Agreement, which constitutes the entire agreement of the parties with
respect to the RSUs, is subject to all of the terms and conditions of the Plan
(a copy of which is available upon your request), and shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
without regard to principles of conflicts of law. For purposes of litigating any
dispute that arises under or with respect to this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Florida, and agree
that any such litigation will be conducted in courts of Miami-Dade County,
Florida or the federal courts for the Southern District of Florida. In the event
of any conflict between this Agreement, the Plan or the Award Notification, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.









 

11.

Nonassignability.

This Agreement, and the award made pursuant hereto, may not be assigned,
pledged, or transferred, except, if you die, to a designated beneficiary or by
will or by the laws of descent and distribution. The foregoing restrictions do
not apply to transfers under a court order, including, but not limited to, any
domestic relations order.









 

12.

Failure to Enforce Not a Waiver.

The Company's failure to enforce at any time any provision of this Agreement
does not constitute a waiver of that provision or of any other provision of this
Agreement.









 

13.

Partial Invalidity.

The invalidity or illegality of any provision of this Agreement will be deemed
not to affect the validity of any other provision.









 

14.

Section 409A Compliance.

This Agreement is intended to comply with section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and any regulations, rulings, or guidance
provided thereunder. The Company reserves the unilateral right to amend this
Agreement upon written notice to you to prevent taxation under Code section
409A.









- 3 -

 